Citation Nr: 0127715	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  00-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of fracture of L-2, L-3, and L-4, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a right femur fracture with fibrosis of muscle 
group XIV, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for service-connected 
right knee meniscus injury, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for service-connected 
varicose veins of the right leg, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1961 to May 
1966.

This appeal arises from an August 1999, Department of 
Veterans Affairs Medical and Regional Office (VAMRO), in 
Wichita, Kansas rating decision, which, in pertinent part, 
denied the appellant entitlement to an increased rating for 
his service-connected residuals of fracture of L-2, L-3, and 
L-4, evaluated as 10 percent disabling; an increased rating 
for his service-connected residuals of a right femur fracture 
with fibrosis of muscle group XIV, evaluated as 20 percent 
disabling; an increased rating for service-connected right 
knee meniscus injury, evaluated as 10 percent disabling; and 
an increased rating for service-connected varicose veins of 
the right leg, evaluated as 10 percent disabling.  The RO 
subsequently granted entitlement to an increased rating for 
service-connected residuals of fracture of L-2, L-3, and L-4 
from 10 to 20 percent disabling in an August 2000 rating 
decision.

The appellant, through his representative, in his December 
2001 brief on appeal, raised the issue of entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities.  This issue is referred to 
the RO for appropriate action.

REMAND

Upon review, the appellant's medical record appears 
incomplete.  Specifically, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss due 
to pain) must be considered apart from and in addition to the 
appropriate Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  Despite extensive development of this case, 
including VA and private examinations, the available evidence 
does not include medical opinions that that address the 
specific requirements outlined in DeLuca v. Brown.  In light 
of the appellant's complaints of pain associated with his 
service-connected musculoskeletal disabilities, further 
development of the evidence in this regard is necessary.  
Hyder v. Derwinski, 1 Vet. App. 22 (1991).  Accordingly, an 
additional orthopedic examination of the appellant should be 
scheduled.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision on the merits at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The appellant should be scheduled for 
a VA orthopedic examination to determine 
the current extent of his service-
connected musculoskeletal disabilities.  
The appellant's medical records should be 
made available to the VA examiner for 
review prior to the examination.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  The examiner must provide a 
thorough description of the appellant's 
service-connected disabilities, including 
findings regarding range of motion.  In 
addition, the examiner must render 
objective clinical findings concerning 
the severity of the appellant's service-
connected disabilities, to specifically 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, 
attributed to his service-connected 
disabilities.  The report of the 
orthopedic examination should reconcile 
the appellant's subjective complaints of 
pain with the objective findings on 
examination.  The reports of the 
examination should then be associated 
with the appellant's claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





